Citation Nr: 1610155	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-48 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 14, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for a TDIU.  

The Veteran requested a hearing before the Board at the RO in his substantive appeal.  However, in an August 2011 letter, he submitted a statement indicating that he wished to withdraw the hearing request.

When this case was most recently before the Board in February 2015, the issue of entitlement to a TDIU was remanded for additional development and adjudicative action.  A December 2015 administrative decision granted the Veteran a TDIU on an extraschedular basis, effective May 14, 2015, that was implemented in a December 2015 rating decision by the Appeals Management Center (AMC).  This did not satisfy the Veteran's appeal.  In December 2015, the Veteran disagreed with the effective date assigned to the TDIU.  As the issue on appeal was entitlement to TDIU throughout the appeal period, the issue is now whether entitlement to this benefit is warranted earlier than currently granted.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on December 29, 2008.

2.  The earliest possible effective date for the grant of TDIU is August 13, 2010, when the Veteran became unable to maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected low back disability with radiculopathy.


CONCLUSION OF LAW

The criteria for an effective date of August 13, 2010, but not earlier, for a TDIU on an extra-schedular basis have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 3.400(o)(1), 3.340, 3.341, 4.15, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  All required notice was provided in January 2009 and the claim was subsequently readjudicated, most recently in a December 2015 supplemental statement of the case.

As explained below, a determination of the proper effective date for the award of a TDIU is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlements arose is already of record.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim in this regard.  The Board is also unaware of any such evidence.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

This case was remanded in February 2015 so that the originating agency could provide the Veteran another VA examination and refer the claim to the Director of Compensation and Pension for TDIU consideration on an extra-schedular basis.  A December 2015 administrative decision granted the Veteran's claim for an extra-schedular TDIU and the AMC implemented the decision in a December 2015 rating decision.  Moreover, the originating agency adjudicated the downstream issue of entitlement to TDIU prior to May 14, 2015, in a December 2015 supplemental statement of the case.  Therefore, the originating agency substantially complied with the February 2015 Remand directives.  See Stegall v. West, 11 Vet. App. 368, 271 (1998).

 Accordingly, the Board will address the merits of the claim.

Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).

Generally, a TDIU is warranted when the evidence shows that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  A TDIU may be granted under 38 C.F.R. § 4.16(a), if the claimant meets certain schedular rating requirements, or on an extra-schedular basis under § 4.16(b), if he does not, so long as he is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disability or disabilities.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).         

Factual Background and Analysis

The Veteran disagrees with the effective date of May 14, 2015, for a grant of TDIU on an extraschedular basis.   

As an initial matter, the Board finds that the date of receipt of the Veteran's claim is December 29, 2008.  On December 29, 2008, the Veteran filed a claim for an increased rating for his low back disability and submitted a statement from him employer noting that he was unable to schedule the Veteran for work due to his back.  On February 2, 2009, the Veteran submitted a claim for a TDIU.  Therefore, given the statement that the Veteran was not working due to his back, the Board finds that the December 29, 2008 claim for an increased rating represented a claim for a TDIU.

Between December 29, 2008, and May 14, 2015, the Veteran was service connected for low back arthritis, rated as 100 percent disabling from January 2009 to April 2009, 20 percent disabling from May 2009 to November 2011, 60 percent disabling from November 2011 to February 2012, 20 percent disabling until May 2012, and 40 percent disabling from May 2012; right lower extremity peripheral neuropathy rated as 10 percent disabling; left lower extremity neuropathy rated as 10 percent disability; tinnitus rated as 10 percent disabling beginning December 2010; left ear hearing loss rated noncompensable to September 2010, and bilateral hearing loss rated noncompensable thereafter.  His combined disability rating was 100 percent from January 2009 to April 2009, 40 percent from May 2009 to November 2011, 70 percent from November 2011 to February 2012, 40 percent from February 2012 to May 2012, and 60 percent thereafter.  

The Board notes that it does not have jurisdiction to authorize an extra-schedular rating in the first instance, but may determine that a particular case warrants referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)  and 38 C.F.R. § 4.16 (b).  In this regard, the Director of Compensation Service issued a December 2015 administrative decision that found the Veteran did not meet the criteria for a TDIU on an extraschedular basis from May 2, 2009, to May 13, 2015.  The Director noted that he did not consider the period beginning February 2, 2009, until May 1, 2009, because the Veteran was receiving a 100 percent rating for convalescence.  Therefore, the Board may consider whether entitlement to TDIU arose on an extra-schedular basis throughout the period of the claim.

On the Veteran's February 2009 Form 21-8940, application for increased compensation based on unemployability, he indicated that he last worked in December 2008 as a truck driver and stopped working due to back and right leg pain.  The Veteran reported that he had a high school level education and training as a medical technician in the Air Force, truck driver, and security officer.

In a December 2008 letter, the Veteran's last employer, Security Consultants Group (SCG), noted that the Veteran was unable to perform essential job functions and would be scheduled to work after he was cleared from his doctor.  

A March 2009 private treatment record noted the Veteran had stiffness in his back that worsened with sitting, but that his legs were fine and he was able to walk a mile per day following a January 2009 back surgery.  The treatment record noted that the Veteran wanted to return to work that month.

In March 2009, SCG noted that the Veteran was still employed with the company, but last worked in December 2008.  In a June 2009 notice of disagreement, the Veteran explained that he had not worked as a security guard since December 22, 2008, but he remained on the "books" during his surgery and recovery.

An August 2009 VA physician's note indicated the Veteran should avoid carrying any weight, including his gun belt, around his waist for ten days.  A November 2009 private physician's note restricted the Veteran from working for a period of 16 days due to back surgery and back pain.

In a February 2010 VA examination report, the examiner noted that the Veteran was doing limited part-time work as a security guard, had significant problems carrying his gun belt, and was unable to do the amount of standing, twisting, sitting, bending, and lifting required in his occupation.  The examiner opined that the Veteran was unable to perform any type of physical labor but "should be able" to perform sedentary work, citing the Veteran's ability to do the vast majority of activities of daily living but noted difficulty putting on socks, pants, and brushing his teeth.

In March 2010, SCG reported that the Veteran did not work from December 2008 until April 9, 2009, and was absent for two weeks in June 2009 and November 2009.  That month the Veteran submitted an additional VA Form 21-8940, application for increased compensation based on unemployability, that indicated he worked part-time as a security officer.

An August 2010 VA treatment note reported that the Veteran's activities were limited due to low back pain with no prolonged standing, walking, or sitting, and that he should avoid any activity that increased strain on his back.  A November 2010 VA treatment note reported that the Veteran was unable to work since August 12, 2010 due to back pain.  A December 2010 military treatment note also indicated the Veteran stopped working in August 2010 due to severe arthritis of the back.

In a January 2011 Social Security Administration (SSA) examination, the Veteran reported he last worked as a security guard on August 13, 2010, and that he stopped working due to back pain that made him unable to carry his gun belt.  Dr. T.C. opined that the Veteran's back disability "will impose certain limitations for the next 12 months," to include standing, walking, or sitting up to six hours, with maximum lifting of 25 pounds frequently.  A June 2011 SSA medical assessment found the Veteran unable to sit for prolonged periods of time and was limited in activities such as bending and lifting, which increased his work stress.  A subsequent SSA determination found the Veteran to be disabled since August 13, 2010.

In an April 2011 VA treatment note, the Veteran reported that tinnitus made it difficult to read in quiet settings.

In February 2012, VA Dr. D.O. opined that the Veteran was medically unemployable since August 13, 2010, due to unresolved sciatica and degenerative disc disease that prevented sustained walking, sitting, standing, or lifting more than ten pounds.  Dr. D.O. noted that sedentary employment was not an option.  Additionally, military Dr. E.M. opined that the Veteran was medically unemployable due to unresolved sciatica since August 2010 and explained that the diagnosis was confirmed with physical examination findings and radiographic findings that demonstrate his inability to perform sustained walking, sitting, standing, or lifting more than ten pounds.  Dr. E.M. also explained that sedentary employment was not feasible because his functional impairment prevented sitting for more than 20 minutes.

In a May 2012 VA examination report, the examiner noted the Veteran could perform activities of daily living, drive a personal vehicle, and opined that the Veteran's back disability with peripheral neuropathy did not prevent sedentary employment.  The examiner found that the Veteran's back disability caused difficulty performing physical employment that would require lifting, bending, twisting, or climbing, but that sedentary employment was unaffected.  In a subsequent statement, the Veteran contended that he showed the May 2012 examiner his physicians' statements finding sedentary employment not feasible but that she refused to consider them and that she mischaracterized the extent of his functional limitations and pain.

In a January 2013 VA treatment record, Dr. D.O. indicated the Veteran was on physician prescribed bed rest from November 30, 2011, to February 1, 2012, for unresolved sciatica, that Dr. D.O. did not foresee long-term improvement, and that the Veteran was medically unemployable due to sciatica and unable to do any sustained walking, sitting, standing, or lifting.  He reiterated that sedentary employment was not an option.

In a March 2014 VA opinion, the examiner reviewed the Veteran's file and opined that the Veteran was able to perform sedentary employment that would not require prolonged standing, walking, bending, or lifting and found the Veteran physically able to engage in sedentary employment outside of those limitations.

In an October 2014 VA examination report, the examiner opined that his low back disability and sciatica prevented physical employment due to complaints of pain with prolonged standing, walking, bending, and twisting.  The examiner noted that although the Veteran complained of back symptoms with prolonged sitting, the Veteran did not appear to be in discomfort during the examination.

The Board has determined that the Veteran's entitlement to a TDIU arose on August 13, 2010, the date that he stopped working due to symptoms of back pain associated with service-connected low back disability and radiculopathy.  

In his TDIU claim, the Veteran reported that he had completed high school and had work experience as a truck driver and security officer. 

SSA determined the Veteran was unemployable due to his service-connected back injury and radiculopathy.  Moreover, the Veteran's treating physicians, VA Dr. D.O. and military Dr. E.M., opined that the Veteran was unemployable due to his service-connected low back disability and radiculopathy because it prevented sustained walking, sitting, standing, or lifting.  The Board acknowledges that the May 2012, March 2014, and October 2014 VA examiners opined that the Veteran was capable of sedentary employment, but find the opinions to be of less probative value because VA examiners did not account for the Veteran's treating physicians' statements about his functional limitations of prolonged sitting and the May 2012 and March 2014 opinions did not address the Veteran's complaints of pain while sitting.  Moreover, the evidence in this case does not show that the Veteran has the education and occupational experience required to qualify him for sedentary employment.   

Prior to August 13, 2010, the preponderance of the evidence indicates that the Veteran was having significant impairment in his place of employment, but remained substantially gainfully employed.  That is, prior to August 13, 2010, there was evidence that the Veteran may soon lose employment but was still in employment status.  Although cognizant that there is a period in which the Veteran was not able to complete his full hours in this job, August 13, 2010 is the first date that it is ascertainable that the Veteran was in fact not substantially gainfully employed. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU arose on August 13, 2010, but not earlier.  See 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).  The Board concludes that the Veteran became unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to service-connected disabilities beginning August 13, 2010, the date after he stopped working as a security guard.  Accordingly, as the effective date for the grant of TDIU is the latter of the date the claim was received by VA (December 29, 2008), or the date entitlement arose (August 13, 2010), entitlement to an effective date of August 13 2010, for a total disability rating based on individual unemployability on an extra-schedular basis is granted.

 
ORDER

Entitlement to an effective date of August 13, 2010, for the award of a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


